Citation Nr: 0012928	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  95-24 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to an increased evaluation for a ventriculoseptal 
defect, previously classified as cardiomyopathy with mitral 
insufficiency, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1965 to August 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1995 RO rating decision that denied service 
connection for hypertension and an increased evaluation for 
cardiomyopathy with mitral insufficiency (rated 10 percent).  
In April 1997, the Board remanded the case to the RO for 
additional development.



FINDINGS OF FACT

1.  Hypertension was not present in service or for many years 
later, and it is not causally related to an incident of 
service or to a service-connected disability.

2.  The veteran's heart condition does not produce any 
significant functional impairment; heart disease is not 
found.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (1999).

2.  The criteria for a rating in excess of 10 percent for 
ventriculoseptal defect are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Code 7000, effective 
prior to and as of January 12, 1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from July 1965 to August 1969.

Service medical records do not show the presence of 
hypertension.  The report of his medical examination for 
separation from service in August 1969 shows blood pressure 
of 122/84, sitting.  It was noted that the veteran had a 
grade II/VI systolic, heart murmur.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1970's, 
1980's, and 1990's.  The more salient medical reports with 
regard to the claims being considered in this appeal are 
discussed in the following paragraphs.

The veteran underwent a VA medical examination in November 
1970.  He complained of chest pains.  His blood pressure was 
126/84, sitting; and 134/90, recumbent.  A chest X-ray 
revealed no abnormality in the bony framework and diaphragm.  
The heart and aorta were within normal limits in size and 
contour.  There was some increase in the pre-aortic space.  
The possibility of some aortic elongation could not be 
excluded.  An ECG (electrocardiogram) was suggestive of left 
ventricular hypertrophy.  The assessment was cardiomyopathy 
with mitral insufficiency.

An April 1971 RO rating decision granted service connection 
for cardiomyopathy with mitral insufficiency and assigned a 
10 percent rating for this condition under diagnostic code 
7000, effective from October 1970.  The 10 percent rating has 
remained unchanged since then.

Private medical reports show that the veteran was 
hospitalized in July 1971 for cardiac testing.  A cardiac 
catheterization revealed a very small interventricular septal 
defect with not enough maintained step-up in O2 saturation on 
the right side of the heart to compute a pulmonary flow to 
cardiac output ration.

The veteran underwent a VA medical examination in March 1977.  
His blood pressure was 130/100 on the right arm, sitting; 
132/104 on the right arm, recumbent; 130/94 on the right arm, 
standing; 150/96 on the right arm, sitting after exercise; 
and 134/96 on the right arm, 2 minutes after exercise.  An 
ECG showed sinus rhythm.  Chest X-ray reveal the heart to be 
within normal limits.  There was some accentuation of the 
left ventricular segment with elevation of the cardiac apex.  
The great vessels and hilar densities were unremarkable.  The 
diagnoses were ventricular septal defect and pectus 
excavatum.

A private medical report shows that the veteran underwent 
echocardiography in January 1980.  The conclusion was no 
abnormalities shown. 

The veteran underwent a VA medical examination in May 1983.  
An ECG showed normal tracing.  His blood pressure in a 
sitting position was 130/80, in the standing position it was 
130/90, in the recumbent position it was 140/80, and after 
exercise in a sitting position it was 140/85.  The diagnosis 
was small intraventricular septal defect.

A private medical report shows that the veteran had an 
echocardiogram in August 1986.  The impression was slightly 
dilated left ventricle with no other apparent abnormalities.

Private medical report show that the veteran underwent heart 
studies in February 1990.  A report of Holter monitor shows 
rhythm to be sinus with periods of sinus arrhythmia and 
junctional escape beats occurring rarely.  There were no 
ectopic beats of atrial or ventricular origin observed.  
There were no significant Brady-arrhythmias nor ST shifts 
encountered.  An ECG revealed no diagnostic abnormalities.

A private medical report of the veteran's chest X-ray in 
August 1993 shows a somewhat pectus deformity.  The heart was 
not enlarged.

The veteran underwent a VA medical examination in October 
1994 to determine the nature and extent of any heart 
condition.  His blood pressure was 170/110 in the recumbent 
position, 150/95 in the sitting position, and 140/95 in the 
standing position.  ECG revealed normal sinus rhythm with 
left anterior hemiblock.  The diagnosis was arterial 
hypertension.  An addendum dated in March 1995 to the report 
of the October 1994 examination notes that various studies, 
including a reported stress test in 1991, revealed no 
evidence of CHF (congestive heart failure) or any significant 
ventricular dysfunction.

The veteran testified at a hearing in September 1995.  His 
testimony was to the effect that he had various problems 
associated with his service connected heart condition.  He 
also testified to the effect that he had had hypertension for 
many years.

A private medical report of the veteran's treatment in 
October 1995 notes that the veteran had ventral septal defect 
that seemed stable at that time.  His blood pressure was 
120/82.

The veteran underwent a VA medical examination in March 1998.  
The examiner reviewed the evidence in the veteran's claims 
folder and obtained history from him.  The veteran reported 
that stress tests in the past showed no abnormalities.  The 
veteran's blood pressure was 138/108 on the right arm and 
165/105 in the left arm in the supine position, and 150/100, 
sitting.  Blood pressure was also recorded as 176/107.  The 
veteran had a grade 3 holosystolic murmur at the left sternal 
border, loudest with radiation to the apex.  The examiner 
concluded that the veteran had a history of ventriculoseptal 
defect and that he currently had a small ventriculoseptal 
defect.  It was noted that by cardiac catheterization this 
defect had been of no hemodynamic significance and that 
ventriculoseptal defects generally cause no particular 
problems and did not progress.  The examiner concluded that 
the evidence revealed the veteran likely had normal blood 
pressure.  It was noted that the evidence revealed the 
veteran's blood pressure was elevated at times when he sees 
physicians and the examiner concluded that the veteran had 
labile hypertension versus white coat phenomenon.  The 
examiner opined that the veteran's chest pain was noncardiac 
in origin and he saw no reason to pursue evaluation with 
stress testing.  The examiner concluded that the murmur was 
consistent with a ventriculoseptal defect rather than it 
being mitral regurgitation.  The examiner found no evidence 
of congestive heart failure or cardiomyopathy and concluded 
that the veteran's ventriculoseptal defect should not be 
limiting in terms of physical activity.

A statement dated in March 1999 from the veteran's daughter 
who is a nurse is to the effect that the veteran had valvular 
disease with cardiomyopathy that limited his physical 
activities and was symptomatic.  She also noted that the 
veteran had untreated hypertension.

A private medical report dated in April 1999 notes that the 
veteran had been a patient of the signatory since 1987.  It 
was noted that the veteran had a ventricular defect and 
borderline hypertension.


B.  Legal Analysis

The veteran's claims are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).  The 
Board recognizes that treadmill testing was not performed at 
the March 1998 VA medical examination to determine the level 
of METs for evaluation of the veteran's heart condition under 
the revised criteria of diagnostic code 7000, but prior 
stress tests, noted in the reports of his VA medical 
examinations in October 1994 and March 1998, reportedly 
showed no abnormalities.  The examiner who conducted the 
March 1998 VA medical examination found that additional 
evaluation of the veteran's heart condition was not warranted 
in light of the small ventricular defect found.  Since the 
evidence, including reports of cardiac catheterization, ECG, 
and echocardiograms, does not show that the veteran has 
congestive heart disease or cardiomyopathy, the Board agrees 
with the examiner and finds that further evaluation of the 
veteran's heart condition would serve no useful purpose.

For VA purposes, hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more 
times on at least 3 different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Code 7101, 
Note (1).

In this case, the evidence is unclear as to whether or not 
the veteran currently has arterial hypertension.  While a lot 
of the evidence indicates that the veteran has labile or 
borderline hypertension, and the examiner who conducted the 
March 1998 VA medical examination concluded that the veteran 
had labile versus white coat hypertension, as hypertension 
seemed to be found only at the time of medical examinations, 
the Board finds that the overall evidence is unclear as to 
whether or not he currently has arterial hypertension.  The 
report of the veteran's VA medical examination in October 
1994 clearly shows that the veteran has arterial 
hypertension.  Under the circumstances, the Board finds that 
the evidence is essentially in equipoise as to whether or not 
the veteran has arterial hypertension.  Hence, the Board 
finds that the veteran has arterial application with 
application of the benefit of the doubt doctrine in his 
favor.  38 U.S.C.A. § 5107(b).

In order to establish service connection for hypertension, 
the evidence must demonstrate that the veteran's hypertension 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for hypertension 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for hypertension on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The service medical do not show the presence of hypertension 
and the post-service medical records do not demonstrate the 
presence of hypertension until many years after service.  Nor 
does the medical evidence link the hypertension, first found 
around October 1994, to an incident of service or to the 
veteran's service-connected heart condition.  The Board takes 
judicial notice that general medical principles often 
associate hypertension with heart disease, but the 
preponderance of the medical evidence in this case does not 
show that the veteran has heart disease and the examiner who 
conducted the March 1998 VA medical examination concluded 
that ventriculoseptal defects generally cause no particular 
problems.  The overall evidence in this case, as noted in the 
report of his March 1998 VA medical examination, shows that 
the veteran's heart murmur is related to a ventriculoseptal 
defect rather than to heart disease.  The veteran alleges 
that he has hypertension that had its onset in service or 
that is causally related to his service-connected heart 
condition, and testified that he has had hypertension for 
many years, but this lay evidence is not sufficient to show 
the presence of hypertension prior to 1994 or to support the 
claim for service connection for hypertension based on 
medical causation.

The preponderance of the evidence is against the claim for 
service connection for hypertension, and the claim is denied.

With regard to the claim for an increased evaluation for the 
heart condition, a 10 percent evaluation is warranted for 
inactive rheumatic heart disease without heart enlargement 
following established active rheumatic heart disease with an 
identifiable valvula lesion and slight, if any, dyspnea.  A 
30 percent evaluation is warranted for inactive rheumatic 
heart disease for 3 years from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, when there were cardiac manifestations 
during the episode or recurrence.  A 30 percent evaluation is 
also in order when there is a diastolic murmur with 
characteristic EKG manifestations or a definitely enlarged 
heart.  A 60 percent evaluation requires definite heart 
enlargement; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
and preclusion of more than light manual labor.  38 C.F.R. 
§ 4.104, Code 7000, effective prior to January 12, 1998.

The regulations for the evaluation of disabilities of the 
cardiovascular system were revised, effective January 12, 
1998.  62 Fed. Reg. 65207-65224 (Dec. 11, 1997).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCREC 3-2000 (April 10, 2000).

Under the revised regulations, valvular heart disease with 
workload of greater than 7 METs (metabolic equivalents) but 
not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or continuous medication 
required warrants a 10 percent rating.  A 30 percent rating 
is warranted with a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram or X-ray.  A 60 percent 
rating is warranted for valvular heart disease with more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs, but not greater 
than 5 METs, resulting in dyspnea, fatigue, angina, dizziness 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent; a 100 percent rating is 
warranted when there is chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent; a 100 percent evaluation is also warranted during 
active infection with valvular heart damage and for 3 months 
following cessation of therapy for the active infection.  
38 C.F.R. § 4.104, Code 7000, effective as of January 12, 
1998.

The report of the veteran's VA medical examination in 
November 1970 found that the veteran had cardiomyopathy with 
mitral insufficiency, and a statement dated in March 1999 
from the veteran's daughter, who is a nurse, notes that the 
veteran has valvular disease with cardiomyopathy, but the 
medical reports of the veteran's treatment and evaluations, 
including heart studies, in the 1970's, 1980's, and 1990's 
indicate that he has a ventriculoseptal defect with no 
evidence of congestive heart disease or cardiomyopathy.  
While the veteran's condition represents a manifestation of a 
heart problem, he does not have heart disease to support 
granting a higher rating for the heart condition under the 
criteria of diagnostic code 7100, effective prior to or as of 
January 12, 1998.

The veteran asserts that his heart condition is more severe 
than currently rated and he testified to the effect that he 
has various symptoms associated with this condition.  The 
medical evidence, including reports of his VA medical 
examinations in October 1994 with addendum dated in March 
1995 and of his VA medical examination in March 1998, shows 
that his heart defect produces no significant functional 
impairment.  The preponderance of the evidence is against the 
claim for an increased evaluation for the service-connected 
heart condition, and the claim is denied.

Since the preponderance of the evidence is against the claims 
for service connection for hypertension and an increased 
evaluation for the heart condition, the benefit of the doubt 
doctrine is not for application with regard to these claims.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for hypertension is denied.

An increased evaluation for ventriculoseptal defect, 
previously classified as cardiomyopathy with mitral 
insufficiency, is denied.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

